Citation Nr: 1004132	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  04-12 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for Crohn's disease.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1957 to 
September 1959 and from December 1961 to August 1962. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO) which denied service connection for Crohn's 
disease.  

The issue on appeal was before the Board in March 2007 and 
again in September 2008 when it was remanded for additional 
evidentiary development.


FINDING OF FACT

When resolving all doubt in the Veteran's favor, the evidence 
shows that the Veteran's Crohn's disease began in service.


CONCLUSION OF LAW

The Veteran's Crohn's disease was incurred in or related to 
active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Law and Regulations 

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic disability in service or 
during an applicable presumptive period and still has such 
disability.  Such evidence must be medical unless it relates 
to a disability as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a disability noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).  

Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 

II.  Analysis 

The Veteran asserts that he is entitled to service connection 
for Crohn's disease. After a thorough review of the evidence, 
the Board determines that a benefit of the doubt grant is 
appropriate.  

A review of the Veteran's service treatment records shows 
that he complained of diarrhea once throughout his period of 
service.  The Veteran's pre-induction physical showed no 
problems with his abdomen and he weighed in at 141 pounds.  
The Veteran indicated that he suffered from depression or 
excessive worry.  The only indication of him having diarrhea 
was in October and November of 1957.  The Veteran was being 
seen for a cough and shortness of breath and was prescribed 
antibiotics.  The attending physician noted that after five 
days of antibiotic therapy, the Veteran developed diarrhea 
and it was believed the antibiotics caused the diarrhea.  No 
further mention of diarrhea was made in service.  The Veteran 
also had skin lesions in service, which the examiner stated 
was aggravated by "nervousness."  The Veteran's separation 
from his first period of service in July 1959 showed no 
problems with diarrhea or excessive worry and the Veteran 
weighed in at 160 pounds.  March 1962 records show no 
intestinal trouble, piles or recent weight loss.  The 
Veteran's separation examination dated in June 1962 showed no 
problems with diarrhea, weight loss or abdominal pain; in 
fact, he weighed in at 187 pounds, gaining steadily over his 
period of service.  

Post service, the first evidence of Crohn's disease was in 
1979.  The Veteran was admitted to the emergency room in 
January 1979 for ileitis.  The Veteran reported a 10-year 
history of ileitis, placing the onset of Crohn's disease 
around 1969.  In 1990, Crohn's disease was formally 
diagnosed.  Treatment records dated in January 1992 state 
that Crohn's disease was initially discovered in 1964 and the 
Veteran had an ulcer in 1978.  The medical provider went on 
to state that the Crohn's disease was relatively controlled 
until 1991.  Treatment records dated in 1998 and thereafter, 
consistently report that the onset of the Crohn's disease was 
in 1968.  The Veteran reported that stress in his life 
brought on flare-ups of the disease.  

Two letters from the Veteran's private physician, Dr. S.D.C. 
dated in June 2002 and April 2004, state that the Veteran has 
been under his care for several years for the treatment of 
Crohn's disease which began while he was on active duty.  The 
physician stated that the Veteran developed the first 
symptoms when he was called back for active duty while on his 
honeymoon in 1961.  The physician concluded that the 
Veteran's condition was not properly diagnosed until 1968, 
but in retrospect began in 1961 due to the stress of service.  
In his opinion, the Crohn's disease should be treated as 
though it is a service related medical condition.  

The Veteran's former wife, B.F., wrote a letter in June 2002.  
She stated that she married the Veteran in December 1961, 
prior to his second period of service.  B.F. stated that 
during the three months the couple was in Manteca in 1962, 
the Veteran began to experience diarrhea, nausea, weight loss 
and nervousness.  She reported that the Crohn's disease was 
diagnosed in 1968.  

The Veteran received a VA examination in June 2007.  The case 
file was not available for review.  The examiner noted that 
the Crohn's disease is at least as likely as not related to 
the stress he incurred in service.  The rationale provided by 
the examiner was that the Veteran was shown to have anxiety 
in service and prior to his deployment.  The Veteran also 
reported abdominal cramps and diarrhea while in service.  The 
examiner stated that a recent study in a journal article of 
inflammatory bowel diseases revealed "a supporting role of 
stress in the course of inflammatory bowel disease."

The Veteran received another VA examination in March 2009 by 
the same examiner who was given the opportunity to review the 
Veteran's case file.  He concluded that the Veteran's Crohn's 
disease is less likely than not caused by or a result of the 
Veteran's second period of service.  The examiner concluded 
that there was no evidence of the Veteran developing any 
symptoms of diarrhea which lead him to be seen by a military 
provider and there was no evidence that his nervousness was 
productive of anxiety.  The Veteran's separation examination 
in 1962 showed no mention of him having diarrhea or abdominal 
discomfort.  While the records show nervousness, there was do 
diagnosis or finding of anxiety and his separation 
examination made no mention of anxiety.  The examiner stated 
that prior examiners have placed the diagnosis of Crohn's 
disease as early as 1968, showing that the condition is 
chronic. 

The Board finds that the evidence is in equipoise.  Although 
the service treatment records do not show evidence of weight 
loss, they do show evidence of stress and of skin lesions 
which were exacerbated by the Veteran's nervousness.  There 
are some indications of diarrhea as well, although it appears 
to be associated with penicillin use.  Additionally, the 
Veteran and his former wife both stated that he began having 
anxiety, weight loss and diarrhea in 1962.  Both the Veteran 
and his wife are competent to relay the Veteran's 
symptomatology during his period of service.   See Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In 
addition, the Veteran's private physician clearly stated that 
his Crohn's disease was brought on by the stress of service.  
The United States Court of Appeals for Veterans Claims 
(Court) has very recently held that claims file review, as it 
pertains to obtaining an overview of a claimant's medical 
history, is not a strict requirement for private medical 
opinions, and that a private medical opinion may not be 
discounted solely because the opining clinician did not 
describe review of the claims file.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 302 (2008).

Indeed, the Board is cognizant of the March 2009 VA opinion, 
which states that the Veteran's Crohn's disease is less 
likely than not caused by or a result of his second period of 
service.  The examiner's stated rationale was that absent any 
evidence that the nervousness was productive of anxiety, the 
Crohn's disease was not likely incurred in service.  The 
examiner initially attributed the Veteran's Crohn's disease 
to his service, citing stress as a cause of bowel disease.  
While the VA examiner is correct that the Veteran's 
separation examination did not mention anxiety, the records 
show that he was nervous in service and that the anxiety was 
severe enough to have aggravated his skin condition.  
Therefore, there is enough evidence to establish stress in 
service, which has already been linked to causing Crohn's 
disease.

Given the positive and negative evidence of record, along 
with the Court's holdings in Jandreau and Nieves-Rodriguez, 
the Board finds that the evidence is in equipoise; thus, the 
requirements for service connection are met.  The competent 
and credible evidence shows that the Veteran currently has 
Crohn's disease, and that, when resolving doubt in his favor, 
the medical evidence shows that his disorder began in 
service.  The Veteran's claim for service connection for 
Crohn's disease is granted.

III.  Duty to Notify and Assist 

In view of the favorable decision in this case, a detailed 
discussion addressing whether the mandates of the Veterans 
Claims Assistance Act of 2000 (VCAA) compliance is not 
warranted.  To the extent necessary, VA has fulfilled its 
duty to notify and to assist the Veteran in the development 
of his claim.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009)).  In view of the Board's favorable 
decision to grant service connection for Crohn's disease, no 
prejudice will result to the Veteran by the Board's 
consideration of this appeal.  Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993).


ORDER

Entitlement to service connection for Crohn's disease is 
granted.



____________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


